Case 1:19-cv-00234-PAE Document 40 Filed 05/06/19 Page 1 of 3
Case 1:19-cv-00234-PAE Document 39 Filed 05/03/19 Page 1 of 3

U.S. Department of Justice

Unl'ted States Attomey
Soul'hern Distrz`cl of New York

 

 

 

 

 

 

86 Chambers Slreel
New York, New York /()007
May 3, 2019 USDC SDNY
DOCUMENT
___BY ECF ELECTRoNchLLY Fn.m)
Honorable Paul A. Engelmayer
United States District Judge DOC #: ' _“_
_ ¢- | o\ f
Thurgood l\/larshall United States Courthouse DATE FlLED' _z ly___l_'_;::-_J

 

 

40 Foley Square
New York, NY 10007

Re: Open Socl'ely Justice lnitiatl've v. Central Intelll'gence Agency, et al.,
No. 19 Civ. 234 (PAE) (BCl\/i)
Open Sociely Justl`ce Irlitiatl`ve v. Departmenl of Justl`ce, et al. ,
No. 19 Civ. 1329 (PAE) (BCl\/l)

Dear Judge Engelmayer:

We write pursuant to the Court’s scheduling order, ECF No. 30, to provide a further
status update. As further detailed below, the State Department respectfully requests the
opportunity to submit additional information and a short letter brief regarding the processing rate
for potentially responsive records.

State Department searches. State has continued to engage in discussions with plaintiff,
through counsel, to attempt to narrow plaintiff’ s request The approximately 700 records
previously identified in the Everest and State Archiving System (“SAS”) databases are being
reviewed for a total page count; the SAS records consist of approximately 2,868 potentially
responsive pages, and State is continuing to work on the page count for the Everest database.
State has proposed processing those records at a rate of 300 pages per month for responsiveness
and exemptions. The proposed review rate is based on State’s resources, the additional time
necessary to review records that may contain classified information, and the potential need for
consultation with other agencies. As a counter, Plaintiff proposes that State process all 700
records from the Everest and SAS databases within one month. The parties are unable to reach
an agreement on a processing rate at this time. We believe that the dispute can be resolved
expeditiously by letter briefing, however, and respectfully propose the following schedule:

0 By Monday, l\/lay 13, the government will file a letter brief not to exceed three single-
spaced pages, as well as a declaration from State explaining the factual basis for its
300-pageeprepesal,¢ineluding¢Slate’s FOIA resources. overall FOl/\ burden, and
recent efforts State has undertaken to respond to increasing FOIA demands.

0 By l\/londay, l\/iay 20, plaintiff will file a responsive letter brief not to exceed three
single-spaced pages.

Case 1:19-cv-00234-PAE Document 40 Filed 05/06/19 Page 2 of 3
Case l:lQ-cv-00234-PAE Document 39 Filed 05/03/19 Page 2 of 3

Honorable Paul A. Engelmayer Page 2
I\/Iay 3, 2019

State will proceed with processing at the rate of 300 pages per month in the interim.

ln addition to the Everest and SAS records, the parties have engaged in discussions about
an additional search to capture email records. After further discussion, plaintiff has now
requested that State identify up to five custodians for each ofthe 13 previously identified State
offices or components most likely to possess substantive responsive records. State is in the
process of identifying the relevant custodians for each of the 13 offices or components and will
begin running searches to determine the number of records for the identified custodians. State
anticipates completing this by Thursday, l\/Iay 9.l

NSA. NSA’s search is complete The search yielded approximately 100 records. Of these,
two were located on an unclassified computer system; the remainder were located on a secure
system and may contain classified information, NSA is beginning the process of de-duping the
records and assessing how long processing will take. Because of the volume of potentially
classified information, NSA preliminarily estimates that all processing will take three months to
complete; however, it plans by l\/lay 15, 2019 to provide Plaintiff with a firm deadline for
completing processing NSA needs two weeks to undertake its initial assessment of the records
in part because the responsible NSA attorney is out of the office for most of next week, and no
other FOIA attorney at NSA is available for this task. Plaintiff has expressed its view that three
months for processing is not a sufficient pace, but the parties agree that the issue is not ripe for
the Court given that the initial assessment is still underway.

CIA. The ClA’s search is ongoing. Tlie parties have conferred and agreed to exclude
from CIA’s search (1) subscription emails from media outlets; and (2) agency personnel sending
the text of or links to news articles without any commentary.

Other agencies. ClA and ODNl’s searches are ongoing and should conclude by May 10,
2019. DOD and DOJ’s searches are ongoing and should conclude by 1\/lay 29, 2019. FBI’s
search was previously completed.

The Court appreciates this update and approves the parties' proposed letter briefing schedule.

SO ORDERED. 5/;//7
pair a

PAUL A. ENGELM/\Yizit/
United States District Judge

 

 

' Separate, related searches are necessary to identify any records sent on a classified system.

Case 1:19-cv-00234-PAE Document 40 Filed 05/06/19 Page 3 of 3
Case 1:19-cv-00234-PAE Document 39 Filed 05/03/19 Page 3 of 3

Honorable Paul A. Engelmayer
May 3, 2019

Page 3

We thank the Court for its attention to this matter.

By: Ar/ Daiiii'f Scu'ich-:i'
Catherine Amirfar
(camirfar@debevoise.com)
David Sandler
(dsandler@debevoise.com)
Ashika Singh
(asingh@debevoise.com)
DEBEVOISE & PLIMPTON LLP
919 Third Avenue

New York, New York 10022
Tel.: (212) 909-6000

Amrit Singh

James A. Goldston

OPEN SOCIETY JUSTICE INlTlATIVE
224 West 57th Street

New York, New York 10019

Tel.: (212) 548-0600

Counselfor Plal'ntl`jj‘f

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: /.s'/ Pe!ei'/tr’r)i?r) "

PETER ARONOFF

NATASHA TELEANU

Assistant United States Attorneys

Telephone: (212) 637-2697/2528

Facsimile: (212) 637-2717

E-mail: peter.aronoff@usdoj . gov
natasha.teleanu@usdoj. gov

Counselfor Defena’ants

